11th
Court of Appeals
                                                                   Eastland,
Texas
                                                                         Opinion
 
Feysal Ayati-Ghaffari
Appellant
Vs.                   No.  11-00-00245-CR B Appeal from
Collin County
State of Texas
Appellee
 
Appellant was convicted in the municipal court of
running a red light and appealed to the county court.  After a nonjury trial, the county court convicted appellant and
assessed his fine at $200.  Appellant
has perfected an appeal to this court. 
We reverse and remand.
In his sole issue on appeal, appellant contends that
error occurred when a nonjury trial was conducted in the absence of a written
waiver of his right to trial by jury. 
The State concedes that error occurred but argues that the error was harmless.  We disagree.
Both the State and appellant agree that no written
waiver was filed and that no waiver was given in open court.  TEX. CONST. art. I, ' 15 and TEX. CODE CRIM. PRO. ANN. art. 1.12 (Vernon
1977) provide for the right to trial by jury. 
TEX. CODE CRIM. PRO. ANN. art. 1.13 (Vernon Supp. 2002) states that this
right must be waived in writing in open court by the defendant in person with
the consent and approval both of the trial court and the attorney for the
State.  Article 1.13 further provides
that the consent and approval must be entered in the minutes of the trial court
and that the approval and consent of the State must be in writing and filed
with the papers of the cause. We are not able to determine beyond a reasonable
doubt that the undisputed failure to follow the Article 1.13 requirements for
waiving the constitutional right of trial by jury did not contribute to the
conviction or punishment; therefore, this error is not harmless.  TEX.R.APP.P. 44.2(a).
The judgment of the trial court is reversed, and the
cause is remanded.
 
PER CURIAM
January 10, 2002
Do not publish. 
See TEX.R.APP.P. 47.3(b).
Panel
consists of: Arnot, C.J., and
Wright,
J., and McCall, J.